SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is entered into as of October16, 2007, by and among PETROLEUM DEVELOPMENT CORPORATION (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors (the “Guarantors”), the LENDERS party hereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).Unless the context otherwise requires or unless otherwise expressly defined herein, capitalized terms used but not defined in this Amendment have the meanings assigned to such terms in the Credit Agreement (as defined below). WITNESSETH: WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders have entered into that certain Amended and Restated Credit Agreement dated as of November 4, 2005 (as amended, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, the Borrower has requested that the Administrative Agent and the Lenders amend the Credit Agreement to, among other things, increase the Borrowing Base and the potential maximum amount of the Aggregate Revolving Commitment and modify certain covenants, and the Administrative Agent and the Lenders have agreed to do so on the terms and conditions hereinafter set forth; NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the Borrower, the Guarantors, the Administrative Agent and the Lenders hereby agree as follows: SECTION 1.Amendments to Credit Agreement.Subject to the satisfaction or waiver in writing of each condition precedent set forth in Section 5 of this Amendment, and in reliance on the representations, warranties, covenants and agreements contained in this Amendment, the Credit Agreement shall be amended in the manner provided in this Section 1. 1.1Additional Definitions.Section 1.01 of the Credit Agreement shall be and it hereby is amended by inserting the following definitions in appropriate alphabetical order: “Acquisition” means, the acquisition by the Borrower or any Restricted Subsidiary, whether by purchase, merger (and, in the case of a merger with any such Person, with such Person being the surviving corporation) or otherwise, of all or substantially all of the Equity Interest of, or the business, property or fixed assets of or business line or unit or a division of, any other Person primarily engaged in the business of producing oil or natural gas or the acquisition by the Borrower or any Restricted Subsidiary of property or assets consisting of Oil and Gas Interests. “Disposition” means, the disposition by the Borrower or any Restricted Subsidiary, whether by sale, merger, assignment, transfer or otherwise, of all or substantially all of the 1 Equity Interest of any Restricted Subsidiary or any property or assets consisting of Oil and Gas Interests. “Maximum Facility Amount” means $400,000,000. “Second Amendment Effective Date” means October16, 2007. “Senior Notes” is defined in Section7.01(j). 1.2Amended Definitions.Section 1.01 of the Credit Agreement shall be and it hereby is amended by amending and restating the following definitions to read in their entirety as follows: “Aggregate Revolving Commitment” means the amount equal to the lesser of (i) the Maximum Facility Amount and (ii) the Borrowing Base, as such Aggregate Revolving Commitment may be reduced or increased pursuant to Section 2.02 and Section 2.03, provided that in no event shall the Aggregate Revolving Commitment exceed the Borrowing Base.The Aggregate Revolving Commitment as of the Second Amendment Effective Date is $275,000,000.If at any time the Borrowing Base is reduced below the Aggregate Revolving Commitment, the Aggregate Revolving Commitment shall be reduced automatically to the amount of the Borrowing Base in effect at such time. “Capital Markets Event” means the receipt by the Borrower of net proceeds of not less than $200,000,000 from the issuance of Indebtedness of the Borrower (including the issuance of Senior Notes) or Equity Interests of the Borrower on terms and conditions acceptable to Administrative Agent and Required Lenders and with the prior written consent of Administrative Agent and Required Lenders. “Consolidated EBITDAX” means, with respect to the Borrower and its Restricted Subsidiaries for any period, Consolidated Net Income for such period; plus without duplication and to the extent deducted in the calculation of Consolidated Net Income for such period, the sum of (a) income or franchise Taxes paid or accrued; (b) Consolidated Net Interest Expense; (c) amortization, depletion and depreciation expense; (d) any non-cash losses or charges on any Swap Agreement resulting from the requirements of FASB Statement 133 for that period; (e) oil and gas exploration expenses (including all drilling, completion, geological and geophysical costs) for such period; (f) losses from sales or other dispositions of assets (other than Hydrocarbons produced in the ordinary course of business) and other extraordinary or non-recurring losses, and (g) other non-cash charges (excluding accruals for cash expenses made in the ordinary course of business); minus, to the extent included in the calculation of Consolidated Net Income, (h) the sum of (i) any non-cash gains on any Swap Agreements resulting from the requirements of FASB Statement 133 for that period; (ii) extraordinary or non-recurring gains; and (iii) gains from sales or other dispositions of assets (other than Hydrocarbons produced in the ordinary course of business); provided that, with respect to the determination of Borrower’s compliance with the leverage ratio set forth in Section 7.11(b) for any period, Consolidated EBITDAX shall be adjusted to give effect, on a pro forma basis and consistent with GAAP, to any Acquisitions or Dispositions made during such period as if such Acquisition or Disposition, as the case may be, was made at the beginning of such period. 2 “Suspension Period” means the period beginning August 9, 2007, and ending on the earlier of (a) the occurrence of a Capital Markets Event or (b) October 1, 2008. 1.3Termination and Reduction of the Aggregate Revolving Commitment.Section2.02(b) of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: (b)The Borrower may at any time terminate, or from time to time reduce, the Aggregate Revolving Commitment; provided that (i) each reduction of the Aggregate Revolving Commitment shall be in an amount that is an integral multiple of $1,000,000 and not less than $1,000,000 and shall be applied ratably to each Lender’s Revolving Commitment and (ii) the Borrower shall not terminate or reduce the Aggregate Revolving Commitment if, after giving effect to any concurrent prepayment of the Loans in accordance with Section2.10 and Section 2.11, the Aggregate Revolving Credit Exposure would exceed the Aggregate Revolving Commitment. 1.4Increases in the Aggregate Revolving Commitment.The first sentence of Section2.03 of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: Section2.03Increases in the Aggregate Revolving Commitment.So long as no Default has occurred and is continuing or would be caused by such increase, the Borrower may by written notice to the Administrative Agent, on or before ten Business Days after any Redetermination of the Borrowing Base pursuant to Article III, elect to increase the existing Aggregate Revolving Commitment in a minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of that amount (any such increase, the “New Commitments”); provided that the amount of such increase together with the existing Aggregate Revolving Commitment does not, in the aggregate, exceed the lesser of (a) the Maximum Facility Amount and (b) the Borrowing Base then in effect as a result of such Redetermination. 1.5Letters of Credit/Expiration Date.Section2.06(c) of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: (c)Expiration Date.Each Letter of Credit shall expire at or prior to the close of business on the earlier of (i)the date one year after the date of the issuance of such Letter of Credit (or, in the case of any renewal or extension thereof, one year after such renewal or extension) and (ii)the date that is five Business Days prior to the Maturity Date. 1.6Repaymentof Loans; Evidence of Debt.Section2.09(e) of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: (e)Any Lender or Participant may request that Loans made by it be evidenced by a promissory note.In such event, the Borrower shall prepare, execute and deliver to such Lender or Participant a promissory note payable to the order of such Lender or Participant (or, if requested by such Lender or Participant, to such Lender or Participant and its registered assigns) and in the form attached hereto as Exhibit E.Thereafter, the Loans evidenced by such promissory note and interest thereon shall at all times (including after assignment pursuant to 3 Section11.04) be represented by one or more promissory notes in such form payable to the order of the payee named therein (or, if such promissory note is a registered note, to such payee and its registered assigns). 1.7Reserve Report; Proposed Borrowing Base.Section3.01 of the Credit Agreement shall be and it hereby is amended and restated in its entirety to read as follows: Section3.01.Reserve Report; Proposed Borrowing Base.During the period from the Effective Date until the first Redetermination after the Effective Date, the Borrowing Base shall be $125,000,000 (the “Initial Borrowing Base”). During the period from the Second Amendment Effective Date until the first Redetermination after the Second Amendment Effective Date, the Borrowing Base shall be $275,000,000.As soon as available and in any event by April1 and October 1 of each year, beginning April 1, 2008, the Borrower shall deliver to the Administrative Agent and each Lender a Reserve Report, prepared as of the immediately preceding December 31 and June 30, respectively, in form and substance reasonably satisfactory to the Administrative Agent and prepared by an Approved Petroleum Engineer (or, in the case of the Reserve Report due on October 1 of each year, by petroleum engineers employed by the Borrower), said Reserve Report to utilize economic and pricing parameters established from time to time by the Administrative Agent, together with such other information, reports and data concerning the value of the Borrowing Base Properties as the Administrative Agent shall deem reasonably necessary to determine the value of such Borrowing Base Properties.Simultaneously with the delivery to the Administrative Agent and the Lenders of each Reserve Report, the Borrower shall submit to the Administrative Agent and each Lender the Borrower’s requested amount of the Borrowing Base as of the next Redetermination Date.Promptly after the receipt by the Administrative Agent of such Reserve Report and the Borrower’s requested amount for the Borrowing Base, the Administrative Agent shall submit to the Lenders a recommended amount of the Borrowing Base to become effective for the period commencing on the next Redetermination Date. 1.8Scheduled Redeterminations of the Borrowing Base; Procedures and Standards.The first two sentences of
